EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul Levin on January 13, 2021.
The application has been amended as follows: 
Replace the claims as follows: 
Claim 6: 
—The electrosurgical device of claim 5, wherein the distal fluid aspiration port is located at a distal end of the extendable mechanism.—
Claim 8: 
—The electrosurgical device of claim 1, wherein the movable electrode scraper is configured to remove biological debris adhering to a surface of the third portion of the first electrode, a surface of the third portion of the second electrode, and a surface of the third electrode upon extension of the extendable mechanism.—
Claim 10: 
—The electrosurgical device of claim 9, wherein the actuator switch is configured to move the extendable mechanism from a retracted position to an extended position.—
Claim 11: 
—The electrosurgical device of claim 9, wherein the actuator switch is configured to move the extendable mechanism from an extended position to a retracted position.—
Claim 12: 
—An end effector of an electrosurgical device, the end effector comprising: a first electrode having an exposed longitudinal extent and a second electrode having an exposed longitudinal extent; a diverter comprising a planar top surface, a planar bottom surface in opposition to the planar top surface, a first terminal lateral side in mechanical communication with an inner surface of the exposed longitudinal extent of the first electrode and a second terminal lateral side in mechanical communication with an inner surface of the exposed longitudinal extent of the second electrode; a third electrode disposed on the planar top surface of the diverter between the inner surface of the exposed longitudinal extent of the first electrode and the inner surface of the exposed longitudinal extent of the second electrode; and a movable electrode scraper having a plurality of features in mechanical communication with a surface of the exposed longitudinal extent of the first electrode and a surface of the exposed longitudinal extent of the second electrode and configured to move across the surface of the exposed longitudinal extent of the first electrode and the surface of the exposed longitudinal extent of the second electrode thereby removing biological debris adhering to the surfaces of the first and second electrodes.—
Reasons for Allowance
Claims 1, 3-12, 16-17, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: During the search of the prior arts, Haenggi (US 5413575), Lee, Jr., et al, (US 20050010209; hereinafter Lee), and Woloszko et al., (US 20030212395; hereinafter Woloszko) were found to be pertinent to the claimed invention. In view of Applicant’s amendments filed September 25, 2020, it is the Examiner’s position that Haenggi, Lee, and Woloszko fail to disclose, teach, or suggest the claimed invention.

Woloszko teaches (Figures 29-31) an electrosurgical device having a diverter (502) comprising a planar top surface, a planar bottom surface in opposition to the planar top surface, a first edge in mechanical communication with a first electrode (506 on one end of diverter 502), and a second edge in mechanical communication with a second electrode (506 on other end of diverter 502); wherein the diverter comprises a third electrode (a middle electrode 506) disposed on the planar top surface of the diverter (502) between the first electrode and the second electrode . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE PREMRAJ whose telephone number is (571)272-8013.  The examiner can normally be reached on Monday - Friday: 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/C.C.P./Examiner, Art Unit 3794                                                                                                                                                                                                        



/EUN HWA KIM/Primary Examiner, Art Unit 3794